Citation Nr: 0206844	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-17 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In October 2001, 
the Board remanded the claim for service connection for post-
traumatic stress disorder for additional development and 
adjudicative actions.  The case has been returned to the 
Board for further appellate review.

The Board notes that the veteran has alleged that he is 
unemployed.  Additionally, the veteran served during a period 
of war.  The Board finds that the veteran has reasonably 
raised a claim for entitlement to pension benefits and refers 
it to the RO for initial consideration and appropriate 
action.  


FINDING OF FACT

There is no competent evidence of a diagnosis of post-
traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1998 rating decision on appeal, 
the August 1998 statement of the case, and the February 1999 
and May 2002 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for post-traumatic stress disorder.  In 
the August 1998 statement of the case and the February 1999 
supplemental statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
service connection.  These determinations were not returned 
by the United States Postal Service as undeliverable, and 
thus the veteran is presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, following the veteran's submission of his claim 
for service connection for post-traumatic stress disorder, 
the RO wrote him a letter in November 1997, wherein it asked 
him specific questions related to his claim for service 
connection.  In the February 1998 rating decision, the RO 
informed the veteran that it had never received a response 
from him as to the November 1997 letter.  In the veteran's 
notice of disagreement, he indicated that he had not received 
such letter, and the RO attached a copy of the letter when it 
issued the veteran the August 1998 statement of the case.  
The veteran subsequently submitted his responses to the 
letter.

In accordance with the duty to assist, the RO had the veteran 
undergo VA psychiatric evaluations.  The veteran denied 
having received treatment for post-traumatic stress disorder; 
however, at the July 2001 Board hearing, he indicated that he 
had received treatment for his post-traumatic stress disorder 
at the Lakeside VA Medical Center.  The Board remanded the 
claim for service connection for post-traumatic stress 
disorder, as such records had not been obtained.  The record 
reflects that the RO obtained the records and associated them 
with the claims file.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
post-traumatic stress disorder that have not been associated 
with the claims file.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran served in Vietnam from June 1966 to December 1966 
and from October 1967 to October 1968.  He was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal, the 
National Defense Service Medal, the Good Conduct Medal, and 
the Presidential Unit Citation.

A November 1997 VA psychiatric evaluation report shows that 
the veteran reported various symptoms such as irritability 
and a bad attitude.  He stated that he could not hold a job 
and that he had no marketable skills.  The veteran stated 
that while in Vietnam, he was given a pair of binoculars and 
witnessed a man having his head blown off.  He stated that 
the incident made him a changed man in that he became 
noncaring of others.  The veteran described difficulty 
sleeping.  The examiner reported her findings and stated that 
the criteria for post-traumatic stress disorder had been 
unmet.  She diagnosed alcohol abuse and depressive disorder.  

In November 1998, the veteran submitted his detailed 
responses to the post-traumatic stress disorder 
questionnaire.

A January 1999 VA psychiatric evaluation report shows that 
the veteran reported increased symptomatology related to 
having to complete the post-traumatic stress disorder 
questionnaire that VA had sent to him.  He reported 
difficulty with sleeping, being irritable, and having angry 
outbursts, during which time he would become violent.  The 
examiner noted that the veteran's combativeness during the 
examination waxed and waned.  She again stated that the 
veteran did not meet the criteria for a diagnosis of post-
traumatic stress disorder.

A February 1999 VA psychological evaluation report shows that 
the veteran underwent testing.  The veteran reported his 
stressors to the psychologist.  The psychologist concluded 
the following:

From [the veteran]'s perspective, 
totality of his experience in the 
service, specifically during his second 
tour in the combat zone, provides a 
rational and even comforting explanation 
for the many difficulties he experienced 
in his attempts at adjustment to civilian 
life.  Stressful as some of these 
experiences must have been to [the 
veteran], the causal relationship between 
the identified stressor and the symptom 
development remains obscure, and in the 
final analysis, the data fall short of 
the diagnostic criteria for post-
traumatic stress disorder. . . .

The VA psychologist diagnosed adjustment disorder with mixed 
emotions and conduct.

VA treatment reports, dated from February 1999 to December 
2001 do not show treatment for post-traumatic stress 
disorder.  A December 2001 treatment report indicates that 
the veteran has a history of depression and post-traumatic 
stress disorder, but was treated for tooth pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

To establish eligibility for service connection for post-
traumatic stress disorder, there generally must be (1) a 
current medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. 3.304(f).

If the claimed stressor is related to combat, service 
department evidence that the veteran was engaged in combat or 
received "the Purple Heart, Combat Infantryman Badge, or 
similar citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in[-
]service stressor."  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for post-traumatic stress 
disorder.  As stated above, one of the requirements for 
eligibility for service connection for post-traumatic stress 
disorder is a current medical diagnosis of post-traumatic 
stress disorder.  38 C.F.R. § 3.304(f).  Without such 
diagnosis, the claim fails.  Here, the veteran has not 
brought forth any evidence of a diagnosis of post-traumatic 
stress disorder.  In fact, there is evidence to the contrary.  
When examined by a VA psychiatrist on two occasions, the 
psychiatrist made a specific determination that the veteran 
did not meet the criteria for post-traumatic stress disorder.  
Additionally, a VA psychologist stated also that the veteran 
did not meet the criteria for post-traumatic stress disorder, 
but diagnosed another psychiatric disorder.  Such evidence is 
against the veteran's claim, and there is no competent 
evidence to refute the VA psychiatrist's opinion.

The Board is aware that in the December 2001 treatment report 
that the examiner noted that the veteran had a history of 
post-traumatic stress disorder; however, that does not 
establish a diagnosis of post-traumatic stress disorder.  
Even if it did, when weighed against the evidence of record, 
the preponderance of the evidence is against a finding that 
the veteran had post-traumatic stress disorder.  

Because the evidence establishes that the veteran does not 
have post-traumatic stress disorder, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has alleged in both statements and 
testimony that he believes he has post-traumatic stress 
disorder, he is a lay person, and his opinion is not 
competent to establish a medical diagnosis of post-traumatic 
stress disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that it appreciated the veteran's 
testimony at the July 2001 hearing and regrets that a more 
favorable decision could not be made in this case.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

